HOLMES, Judge
(dissenting).
I respectfully dissent.
All motor vehicle liability insurance policies are to be construed as providing minimum uninsured motorist coverage unless the named insured has executed a written rejection of that coverage. Insurance Co. of North America v. Thomas, Ala.Civ.App., *429337 So.2d 365 (1976). There was no written rejection in evidence at trial below. Hence, the trial court did not err in construing the-policy as providing minimum uninsured motorist coverage.
Stated another way, since no written rejection was introduced at trial, the trial court should not be bound by oral testimony that such a written rejection was in fact executed. To reverse the trial court for the reasons stated by the majority is to emasculate this state’s policy that, in the absence of a written rejection, all motor vehicle liability insurance policies are to be construed as providing minimum uninsured motorist coverage. Insurance Co. of North America, supra.